MEMORANDUM **
The district court did not clearly err in following the presentence report and giving Wick a two-level increase as an organizer or leader under U.S.S.G. § 3Bl.l(c). Wick, the only person with access to Medicare files, recruited another participant to the scheme and had complete control over the submission of false claims. Because she was the nerve center of the entire operation, her two-level increase was appropriate. See United States v. Alonso, 48 F.3d 1536, 1545 (9th Cir.1995); United States v. Varela, 993 F.2d 686, 691 (9th Cir.1993); United States v. Monroe, 943 F.2d 1007, 1019 (9th Cir. 1991).
The district court likewise did not err in giving Wick a three-level increase based on the total loss for her scheme. Wick did not dispute that she personally submitted 163 false claims, resulting in a total loss of $ 473,390.34. The three-level increase was therefore appropriate under U.S.S.G. § 281.1(b)(2)(d). The losses from the scheme were “reasonably foreseeable *777and thus properly included in the calculation.” United States v. Melvin, 91 F.3d 1218, 1227 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.